DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the preliminary amendment submitted January 07, 2021. Claims 1-7 are canceled. Claims 8-19 are newly added. Claims 8-19 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2021 is being considered by the examiner.
Drawings
The drawings were received on January 07, 2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lizabeth Vice (reg. no 72415) on March 24, 2022. The Examiner requested the cancellation of claim 19 because it was of identical scope to claim 8. Since the entirety of the interview was directed only to approval for this examiner’s amendment, the examiner’s amendment itself will serve as the full and completely interview summary and no additional summary is required by applicant.

The application has been amended as follows: 

	Please cancel claim 19.

Allowable Subject Matter
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “aligning an irradiation position of laser light with a position of a starting point of the marker while quartz-based waveguide chip is placed on a stage; and manufacturing the groove on the connection end surface of the quartz-based waveguide chip so as to divide a first region where light propagates through the waveguide from a second region where the light does not propagate by moving the stage in an extending direction of the marker while irradiating the quartz-based waveguide chip with the laser light from an upper side of the quartz-based waveguide chip” (claim 8); “wherein a marker extending in an in-chip plane direction from an end point of the groove extending in the in-chip plane direction from the connection end surface of the quartz- based waveguide chip is disposed in a core layer of the first waveguide of the quartz-based waveguide chip” (claim 14); “aligning an irradiation position of laser light with a position of a starting point of the marker while quartz-based waveguide chip is placed on a stage; and manufacturing the groove on the connection end surface of the quartz-based waveguide chip so as to divide a first region where light propagates through the waveguide from a second region where the light does not propagate by moving the stage in an extending direction of the marker while irradiating the quartz-based waveguide chip with the laser light from an upper side of the quartz-based waveguide chip” (claim 17). Ejiri et al. (US Patent 9,261,661) submitted by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuo (US 2020/0353567); Li et al. (US 2010/0119808); Greenberg et al. (US Patent 10,668,561) are related to using lasers to cutting material and are relevant to the instant disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John Bedtelyon/Primary Examiner, Art Unit 2874